NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1713-19

CHRISTINE SAVAGE and
KYHEEM DAVIS,

          Plaintiffs-Appellants,

v.

NEPTUNE TOWNSHIP,
NEPTUNE TOWNSHIP
POLICE DEPARTMENT,
JAMES M. HUNT, JR., and
MICHAEL J. BASCOM,

     Defendants-Respondents.
__________________________

                   Submitted September 23, 2021 – Decided November 4, 2021

                   Before Judges Alvarez, Haas, and Mawla.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Docket No. L-0685-18.

                   Law Office of Donald F. Burke, attorneys for appellants
                   (Donald F. Burke and Donald F. Burke, Jr., on the
                   briefs).
             Grace, Marmero & Associates, LLP, attorneys for
             respondents Neptune Township and Neptune Township
             Police Department (Michael R. Burns, on the brief).

             Schenck, Price, Smith & King, LLP, attorneys for
             respondents James R. Hunt, Jr., and Michael J. Bascom,
             join in the brief of respondents Neptune Township and
             Neptune Township Police Department.

PER CURIAM

      The parties to the appeal have settled the issues between them.       In

accordance with the stipulations they have filed, the appeal is dismissed with

prejudice.




                                                                        A-1713-19
                                       2